Title: From John Adams to the President of Congress, No. 46, 17 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      Sir
      Paris April 17. 1780
     
     Late Letters from Dantzick, imply that Commerce was become very languishing there, for Some time, excepting for Ships timber, which bore a very good Price there, on Account of the English, which they carried away, as well in their own Vessells as those of Dantzick.
     The new face, which the Affairs of Europe, are about to take, from the Alliance formed between the Powers of the North, for the maintenance of an exact Neutrality, and to which, People here are fully persuaded that the Republick of the united Provinces, will agree, gives Occasion to conjectures, either that the War will be pushed this year, with more Vivacity, than ever both by Land and by Sea, or that Peace will not be made, without delay. They Say, even that there may have been already Negotiations commenced, on this Subject: That it is, by the Intervention of the King of Sardinia, who would manage the Accommodation between the belligerent Powers, and that his present Ambassador in France, is So much the better able to labour usefully, towards this great Work, that having resided in England, in the same Quality, he has the Advantage to know perfectly the Ministers and their System. However this may be, if there are Sometimes occasions, in which one may judge of future Events, by an Examination of the present, and Reflection upon the past, might one be taxed with Partiality, or temerity, if one ventured to lay it down, as a Fact, that from the Beginning of the Contest, in which Great Britain, is at present engaged, her Situation, has never appeared So critical and So dangerous. In fact, as if it was not enough that She had quarrelled with her Colonies; as if, it was not enough that She is at War with two Powers So formidable as France and Spain in consequence of the quarrell with the Colonies: as if her intestine Troubles, were not enough, which by dividing the nation, contribute not a little to weaken it. At the End of the Perspective to See Ireland, at the first moment, make as much of it, as the Americans, in declaring herself also independant: In Spight of So many allarming Considerations, England Still Seems to Seek new Ennemies, by attacking, without Distinction the Vessels of all the neutral nations, and even of her allies. Thus, has She forced them, by this Proceeding not less arbitrary, than inconceivable, especially in her present Circumstances, to make a League with each other, for the maintenance of the Safety of the nation navigation of their respective Subjects, as well as of the Honour of their Flaggs for which, they plainly acknowledge at this day, that they never could have hoped for any Safety, if the English, who, embarass’d as they are, treat them nevertheless with So little Ceremony, could ever recover that Superiority, whereof We cannot deny, that they found means to put themselves in Possession, at the End of the last War.
     But Such is the Fate of all human Things: To have, a Commencement, to acquire Successively an Augmentation, which ought to be expected up to certain Bounds, beyond which they must necessarily begin to decrease, untill they descend again to the Same Point from whence they began; and no human Efforts can disturb this constant, and immutable order. After this Declaration, let Us judge, whether in fact, this is not the Case of England, and We may after this predict, very nearly, the Issue, of the present Events, or of those which may take Place, in the Course of the Year.
     By the English Papers Congress will See, the State of Parties in England, where the Stubble is So dry, that the Smallest Spark, thrown into it, may set the whole Field in a Blaze. Opposition, have carried tryumphantly, in the fullest house of Commons ever known, by a Majority of Eighteen Votes, against the utmost Efforts of the Ministry, the Resolutions. That it is necessary to declare, that the Influence of the Crown has increased, increases and ought to be diminished. That it is in the Power of the House to take Cognizance of, and to reform the Abuses, which may exist in the Employment of the civil List Revennues, as well as all other publick Revennues: And that it is the Duty of the House, to grant an effectual Redress to the Grievances, exposed in the Petitions presented to the House, by the different Cities, Counties and Towns of the Kingdom. And by the Speech of Mr. Fox it will be Seen to what Soaring Heights this young Statesman, aspires.
     Since My Arrival the last time, in Europe, I have had, Six and forty times, I think the Honour of Writing to Congress: but it seems impossible to get a Letter across the Atlantic. Many of my Letters have been waiting, long, at the seaports for a Passage, but when they will obtain it I know not. If they all arrive, and Congress should be able to see at one View the vast Chain, that is binding almost all Mankind, every day closer and faster together, in opposition to the dangerous Power, and the intollerable Passions of the English, they will see how many of the wisest Heads in the World are at Work for their Safety and Glory, and have the Utmost Cause of Gratitude to Heaven for ordering Events in the Course of his Providence, So decidedly in their favour.
     I have the Honour to be, with the Sincerest Attachment, sir, your most faithfull and obedient Servant
     
      John Adams
     
    